         Case 2:20-cr-00049-DB Document 1 Filed 01/30/20 Page 1 of 2




JOHN W. HUBER, United States Attorney (#7226)
JACOB J. STRAIN, Assistant United States Attorney (#12680)                               ZUlU Jl\f,,I ').'..JO
                                                                                                         .       [,'.:J   1
                                                                                                                          i.,1•
                                                                                                                             ••     8
                                                                                                                                  j l
                                                                                                                                  _.J
Attorneys for the United States of America
111 South Main Street, Ste. 1800 • Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                                             INDICTMENT

                       Plaintiff,                       Felony Count 1: 18 U.S.C. § 545
                                                        (Smuggling Goods into the United States)
       vs.
                                                        Misdemeanor Count 2: 21 U.S.C. §
JAMES ALAN KOCH, JR,                                    3 31 (a) (Introduction of Mis branded Drugs
                                                        into Interstate Commerce)
                       Defendant.                             Case: 2:20-cr-00049
                                                              Assigned To : Benson, Dee
                                                              Assign. Date : 1/30/2020
       The Grand Jury charges:                                Description: USA v.

                                           Countl
                                        18 u.s.c. § 545
                            (Smuggling Goods into the United States)

       From about 2014, and continuing until and around October 2019, in the Central Division

of the District of Utah and elsewhere,

                                    JAMES ALAN KOCH, JR

defendant herein, did receive, buy, sell, and facilitate the sale of merchandise, to wit: the active

pharmaceutical ingredient Procaine, knowing the same to have been imported into the United

States contrary to 21 U.S.C. § 33 l(a) and 18 U.S.C. § 542, in that the merchandise was a

misbranded drug and was mismanifested as something other than Procaine, in violation of Title

18, United States Code, Section 545.
          Case 2:20-cr-00049-DB Document 1 Filed 01/30/20 Page 2 of 2



                                          Count2
                                     21 U.S.C. § 331(a)
               (Introduction of Misbranded Drugs into Interstate Commerce)

       On or about January 18, 2020, in the Central Division of the District of Utah and

elsewhere,

                                   JAMES ALAN KOCH, JR

defendant herein, introduced, delivered for introduction, and caused the introduction and delivery

for introduction into interstate commerce, drugs, as defined at Title 21, United States Code,

Section 321(g), to wit: 3 sealed bottles of "GH-7 Dietary Supplement", all of which contained

procaine, and which were misbranded in that:

   a. Their labeling was false and misleading, in that it was represented to be a dietary
      supplement (21 U.S.C. § 352(a));

   b. They were manufactured, prepared, propagated, compounded, and processed in an
      establishment not duly registered as a drug manufacturer with Food and Drug
      Administration (21 U.S.C. § 352(0));

   c. Their labeling failed to bear adequate directions for use (21 U.S.C. § 352(:f)(l)); and

    d. They did not bear a label containing the name and place of business of the manufacturer,
       packer, or distributor, including the street address, city and zip code. (21 U.S.C. §
       352(b)(2) and 21 C.F.R. § 201.l(i)).

All in violation of21 U.S.C. §§ 33 l(a) and 333(a)(l), and 18 U.S.C. § 2.

                                              A TRUE BILL:

                                                     to/
                                              FOREPERSON OF THE GRAND JURY

JOHN W. HUBER




Assistant United States Attorney




                                             Page 2 of2
